Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012040818 to Okamura in view of JP 2001054055 to Okubo further in view of JP   2007208583 to Nakajima.

       Regarding claim 1, Okamura discloses an image forming apparatus (paragraph 10-11; printer 100), comprising:
          a printer (paragraph 14; print engine 27); and
          a controller that causes the image forming apparatus to (paragraph 14-15; control unit 26):
          cause the printer to print onto one or more sheets the thumbnail images and index information corresponding to the printed thumbnail images (paragraph 16-18; printer prints one sheet of the print setting sheet 40 as shown in Fig. 4A which includes thumbnails 45 and first barcode 47 as the index information which includes information on arrangement of thumbnails and link to the image data in memory card), and then cause the printer to stop printing (paragraph 18-19; in s305 print interrupt occurs and in s307 printing is stopped; paragraph 45-46; print interruption (stopping printing) by user), and 
         allow a user to select whether or not to perform printing thumbnail images of pages of image data following the part of the plurality of pages of the image data (paragraph 19-20, 46-47; when user interrupts printing, selection screen 110 is displayed to allow user to select to stop using button 111 or to resume thumbnail printing using completion button 112; in Fig. 4B part of plurality of pages A-P are printed completely (pages A-H) since interruption is after complete printing of A-H and partial printing of I-L; if interrupted during partial printing I-L, the remaining images data of I-L will be completed if user presses complete button 112  and it will print thumbnails after point of interruption of thumbnails (“printing of the thumbnail image and the mark frame may be resumed for the image data being recorded”); therefore pages I-P are printed that are after the part that was printed). 

However Okamura does not disclose to cause the printer to stop printing based on performing printing of the thumbnail images.
        Okubo discloses to cause the printer to stop printing based on performing printing of the thumbnail images (paragraph 50-55; list printing of thumbnails is stopped based on d>SMAX wherein d is number of thumbnails printed so far and SMAX is how many thumbnails can be printed on sheet; list printing is stopped when interruption is detected in s9 based on printing one sheet worth of generated thumbnails (printing SMAX thumbnails)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura as taught by Okubo to stop printing based on number of thumbnail images printed.
        The motivation to combine the references is to provide print interruption wherein interruption is performed based on number of thumbnails that can be printed on any determined paper size thereby automatically determining stopping of printing for one page worth of thumbnail printing regardless of paper size (paragraph 50-55).

However Okamura does not disclose to generate thumbnail images of a part of a plurality of pages of image data stored in an external storage medium.
        Nakajima discloses to generate thumbnail images of a part of a plurality of pages of image data stored in an external storage medium (paragraph 37, 46-47, 62, 88; printer 100 has external interface to memory card (external storage); paragraph 67-68; thumbnail images generated for images having recommendation level 1,2,3 and excluding thumbnail generation for images having level 0; therefore thumbnail is generated for part (images having recommendation level 1, 2, 3) of the plurality of page images in the memory card ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura as taught by Nakajima to provide generation of thumbnail images from storage medium.
        The motivation to combine the references is to provide thumbnail generation of images in storage medium such that thumbnails are generated for part of the images that are of high quality for printing resulting in high quality prints of thumbnails of images and unnecessary printing of low quality images (paragraph 37, 46-47, 62, 88).




           Regarding claim 11, Nakajima discloses the image forming apparatus according to claim 1, wherein the external storage medium is a storage medium connected to the image forming apparatus (paragraph 37, 46-47, 62, 88; printer 100 has external interface to memory card (external storage) that is connected by inserting in the interface; paragraph 67-68).

           Regarding claim 12, see rejection of claim 1.

           Regarding claim 13, see rejection of claim 1. Further Okamura discloses a non-transitory computer readable-storage medium storing a program for causing an image forming apparatus to execute a method of controlling the image forming apparatus (paragraph 16, 48; program stored in media for computer execution in printer 100).

3.	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012040818 to Okamura in view of JP 2001054055 to Okubo further in view of JP   2007208583 to Nakajima further in view of US Patent No. 6172761 to Ohtani.

           Regarding claim 2, Okubo discloses the image forming apparatus according to claim 1, wherein the controller is further configured to cause the image forming apparatus to: print all of thumbnail images of the plurality of pages (paragraph 52; list printing of all thumbnails of image pages if pxSMAX+d is larger than m) to stop printing based on performing printing of the thumbnail images (paragraph 50-55; list printing of thumbnails is stopped based on d>SMAX wherein d is number of thumbnails printed so far and SMAX is how many thumbnails can be printed on sheet; list printing is stopped when interruption is detected in s9 based on printing one sheet worth of generated thumbnails) and Nakajima discloses printing of the generated thumbnail images (paragraph 49, 67-68; generated thumbnails are printed on order sheet).
However Okubo in view of Nakajima does not disclose wherein the controller is further configured to cause the image forming apparatus to: allow a user to select whether to print all of images of the plurality of pages of the image data or to stop printing based on performing printing of the images. 
         Ohtani discloses wherein the controller is further configured to cause the image forming apparatus to (column 3, line 3-24; MFP includes controller 4): allow a user to select whether to print all of images of the plurality of pages of the image data or to stop printing based on performing printing of the images (column 4, lines 3-21; when user selects none of modes the print data is completely printed (print all of images of the plurality of pages); column 3, lines 48-64; column 4, lines 36-45; print data includes plurality of page image data; print data stored in host 2 (external storage medium) is received for printing; column 5, lines 41-60; when use selects page proof mode, the printer prints one (portion) page and then interrupts printing in s21 (stop printing based on performing printing of the images)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura in view of Okubo further in view of Nakajima as taught by Ohtani to provide user with option to print all images or  interrupt after printing of predetermined number of sheet.
        The motivation to combine the references is to provide automatic interruption of printing at user specified interruption points such as after each copy or each page such that printer will automatically stop at this intervals which is useful for high speed printers for which it is hard to stop at desired page by manual operation (column 1, lines 29-67; column 2, lines 1-20).



           Regarding claim 3, Okubo discloses the image forming apparatus according to claim 1, print thumbnail images of the plurality of pages of the image data (paragraph 52; list printing of all thumbnails of image pages if pxSMAX+d is larger than m)
stop printing based on performing printing of the thumbnail images (paragraph 50-55; list printing of thumbnails is stopped based on d>SMAX wherein d is number of thumbnails printed so far and SMAX is how many thumbnails can be printed on sheet; list printing is stopped when interruption is detected in s9 based on printing one sheet worth of generated thumbnails) and Nakajima discloses printing of the generated thumbnail images (paragraph 49, 67-68; generated thumbnails are printed on order sheet). Further Ohtani discloses wherein the controller is further configured to cause the image forming apparatus to (column 3, line 3-24; MFP includes controller 4): select whether to print images of the plurality of pages of the image data or to stop printing based on performing printing of the images (column 4, lines 3-21; when user selects none of modes the print data is completely printed (print images of the plurality of pages); column 3, lines 48-64; column 4, lines 36-45; print data includes plurality of page image data; print data stored in host 2 (external storage medium) is received for printing; column 5, lines 41-60; when use selects page proof mode, the printer prints one (portion) page and then interrupts printing in s21 (stop printing based on performing printing of the images)).

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012040818 to Okamura in view of JP 2001054055 to Okubo further in view of JP   2007208583 to Nakajima further in view of US Patent Application Publication Pub. No. US 20120127505 to Kuboki.

           Regarding claim 5, Okamura discloses the image forming apparatus according to claim 1, printing thumbnail images of pages of image data following the part of the plurality of pages of the image data (paragraph 19-20, 46-47; when user interrupts printing, selection screen 110 is displayed to allow user to select to stop using button 111 or to restart thumbnail printing using completion button 112; in Fig. 4B part of plurality of pages A-P are printed completely (pages A-H) since interruption is after complete printing of A-H and partial printing of I-L; the restart printing after pressing 112 complete button will print thumbnails after point of interruption of thumbnails and interruption will be processed after “printing for that amount is completed”; therefore pages I-P are printed that are after the part that was printed).
However Okamura does not disclose wherein the controller is further configured to cause the image forming apparatus to:
when the printing is stopped, the user is further allowed to select a method for printing images of pages of image data following the part of the plurality of pages of the image data. 
        Kuboki discloses wherein the controller is further configured to cause the image forming apparatus to (paragraph 78; controller):
when the printing is stopped, the user is further allowed to select a method for printing images of pages of image data following the part of the plurality of pages of the image data (paragraph 146, 156; after printing number of trial pages set, the printing is interrupted; paragraph 168, 174; after trial printing user can select to continue trial printing mode in s88 (YES) or normal printing the data in s93 for printing the remaining data; if all pages are printed in s111 for trial, after printing one copy and stopping, the remaining copies are printed following the part of printing one copy in the trial print mode for pages of image data of copies).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura in view of Okubo further in view of Nakajima as taught by Kuboki to provide print mode selection following print interruption.
        The motivation to combine the references is to allow user option to perform interrupt printing again if the user has made changes to settings or if user accepts the printed pages to print the remaining pages (paragraph 146, 156, 163-168, 174).









           Regarding claim 6, Okamura discloses the image forming apparatus according to claim 5, the method for printing the thumbnail images of pages of image data following the part of the plurality of pages (paragraph 19-20, 46-47; when user interrupts printing, selection screen 110 is displayed to allow user to select to stop using button 111 or to restart thumbnail printing using completion button 112; in Fig. 4B part of plurality of pages A-P are printed completely (pages A-H) since interruption is after complete printing of A-H and partial printing of I-L; the restart printing after pressing 112 complete button will print thumbnails after point of interruption of thumbnails and interruption will be processed after “printing for that amount is completed”; therefore pages I-P are printed that are after the part that was printed). Further Kuboki discloses the method for printing the images of pages of image data following the part of the plurality of pages
 is selected from among a plurality of methods including a first method of stopping printing of images after completion of printing images onto a predetermined number of sheets (paragraph 139, 144-146, 156, 168; user can select trial copy mode ON (interrupt printing after printing set number of trial pages (printing part of plurality of pages)); paragraph 132, 139, 146; user can set the number of trial pages (predetermined number) of print job to be printed; printing interrupted following printing of trial pages; setting of trial copy mode is set in advance of printing; paragraph 146, 156; after printing number of trial pages set, the printing is interrupted; paragraph 168, 174; after trial printing user can select to continue trial printing mode in s88 (YES)  (first method)) and a second method of printing all of the images of pages of image data following the part of the plurality of pages of the image data (paragraph 139, 144-146, 156, 168; user can select trial copy mode OFF to do regular printing of data (s91-s93) paragraph 132, 139, 146; user can set the number of trial pages of print job to be printed; printing interrupted following printing of trial pages; setting of trial copy mode is set in advance of printing; paragraph 146, 156; after printing number of trial pages set, the printing is interrupted; paragraph 168, 174; after trial printing user can select to continue trial printing mode in s88 (YES) or normal printing the data in s93 for printing the remaining data; if all pages are printed in s111 for trial, after printing one copy and stopping, the remaining copies are printed (printing all of the images of pages of image data following the part of the plurality of pages) following the part of printing one copy in the trial print mode for pages of image data of copies (second method)). 









           Regarding claim 7, Okamura discloses the image forming apparatus according to claim 1, wherein the controller is further configured to cause the image forming apparatus to: in accordance with having the user selected to perform printing of the thumbnail images of pages of image data following the part of the plurality of pages of the image data (paragraph 19-20, 46-47; when user interrupts printing, selection screen 110 is displayed to allow user to select to stop using button 111 or to restart thumbnail printing using completion button 112; in Fig. 4B part of plurality of pages A-P are printed completely (pages A-H) since interruption is after complete printing of A-H and partial printing of I-L; the restart printing after pressing 112 complete button will print thumbnails after point of interruption of thumbnails and interruption will be processed after “printing for that amount is completed”; therefore pages I-P are printed that are after the part that was printed).  Further Kuboki discloses to cause the printer to print the images of pages of image data following the part of the plurality of pages of the image data (paragraph 168, 174; when user selects normal printing in s88 the remaining is printed for copies; after trial printing user can select to continue trial printing mode in s88 (YES) or normal printing the data in s93 for printing the remaining data; if all pages are printed in s111 for trial, after printing one copy and stopping, the remaining copies are printed following the part of printing one copy in the trial print mode for pages of image data of copies).




           Regarding claim 8, Okubo discloses the image forming apparatus according to claim 6, wherein the predetermined number of sheets is one sheet (paragraph 50-55; list printing of thumbnails is stopped based on d>SMAX wherein d is number of thumbnails printed so far and SMAX is how many thumbnails can be printed on sheet; list printing is stopped when interruption is detected in s9 based on printing one sheet worth of generated thumbnails (printing SMAX thumbnails)).



           Regarding claim 9, Okamura discloses the image forming apparatus according to claim 1, wherein the thumbnail images and index information corresponding to the printed thumbnail images are printed on a predetermined number of sheets (paragraph 16-18; printer prints on one sheet of the print setting sheet 40 as shown in Fig. 4A which includes thumbnails 45 and first barcode 47 as the index information which includes information on arrangement of thumbnails and link to the image data in memory card). Further Nakajima discloses generating thumbnail images (paragraph 37, 46-47, 62, 88; printer 100 has external interface to memory card (external storage); paragraph 67-68; thumbnail images generated for images). Further Okubo discloses the printing is stopped based on performing printing of the generated thumbnail images (paragraph 50-55; list printing of thumbnails is stopped based on d>SMAX wherein d is number of thumbnails printed so far and SMAX is how many thumbnails can be printed on sheet; list printing is stopped when interruption is detected in s9 based on printing one sheet worth of generated thumbnails (printing SMAX thumbnails)). Further Kuboki discloses wherein the controller is further configured to cause the image forming apparatus to (paragraph 78-81; controller 110 for printer):
allow the user to set the predetermined number of sheets (paragraph 132, 139, 146; user can set the number of trial pages of print job to be printed; printing interrupted following printing of trial pages). 




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012040818 to Okamura in view of JP 2001054055 to Okubo further in view of JP   2007208583 to Nakajima further in view of US Patent Application Publication Pub. No. US 20080259399 to Wada.
        Regarding claim 10, Okamura in view of Okubo further in view of Nakajima does not disclose the image forming apparatus according to claim 1, wherein the external storage medium is included in an information processing apparatus that is able to communicate with the image forming apparatus via a network.
        Wada discloses wherein the external storage medium is included in an information processing apparatus that is able to communicate with the image forming apparatus via a network (paragraph 84; print server 1 (information processing apparatus) includes storage 12 (external storage) that stores print data for transmission to printers over network).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura in view of Okubo further in view of Nakajima as taught by Wada to provide network communication of image data via external storage for printing.
        The motivation to combine the references is to provide printing of print data from portable device at a printer destination over a network that is close to position of the user so that the user does not have to go far to pick up printout (paragraph 158-159).



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012040818 to Okamura in view of JP 2001054055 to Okubo further in view of JP   2007208583 to Nakajima further in view of JP 2007130794 to Otaki.
           Regarding claim 14, Okamura in view of Okubo further in view of Nakajima does not disclose the image forming apparatus according to claim 1, wherein the controller is further configured to cause the image forming apparatus to:
allow the user to designate index information; and
cause the printer to print an image based on image data corresponding to the index information selected by the user without causing the printer to print an image based on image data not corresponding to the index information selected by the user.
      Otaki discloses wherein the controller is further configured to cause the image forming apparatus to (paragraph 14; controller 12 of printer 10):
      allow the user to designate index information (paragraph 24, 27, 32; user can select file name (index information) of images to print on file selection screen); and
      cause the printer to print an image based on image data corresponding to the index information selected by the user without causing the printer to print an image based on image data not corresponding to the index information selected by the user (paragraph 14-15, 24, 27, 32; user can select file name of images to print on file selection screen and printing unit 13 prints the selected image associated with file name(index information)  and does not print the other files displayed ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Okamura in view of Okubo further in view of Nakajima as taught by Otaki to provide user selection of index image for printing.
        The motivation to combine the references is to provide a simplified method for printing index images by using selection screen displayed wherein user can select image for printing without having to scan manually marked printed index sheet to print the selected image (paragraph 24, 27, 32).










Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100110493 to Kato.
JP 2009107175 Yamazaki.
JP 2004086664 to Endo.
JP 2014154041 to Mori.
JP 2004086663 to Endo.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/29/2022